Citation Nr: 1139141	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970, and from August 1971 to February 1990.  He died in March 2005, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the claim.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in May 2008 and September 2009, at which time it was remanded for further development to include obtaining additional medical records, as well as a competent medical opinion which addressed the Appellant's claim.  Additional medical records were added to the file; competent medical opinions were promulgated in December 2008, February 2009 and June 2011; and all other development directed by the Board's remands appears to have been completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in March 2005.  His death certificate lists his immediate cause of death as end-stage renal disease (ESRD) due to, or as a consequence of, focal segmental glomerulosclerosis (FSGS) due to or as a consequence of atherosclerotic cardiovascular disease due to or as a consequence of hypertension.  Progressive multifocal leukoencephalopathy (PML), diverticulosis with abscess and colostomy, previous renal transplant and hyperparathyroidism were listed as significant conditions that contributed to the veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

3.  At the time of his death, the Veteran was service-connected for diverticulitis (20 percent evaluation); a lumbar spine disability (20 percent evaluation); left shoulder tendon calcification (10 percent evaluation); a cervical spine disability (10 percent evaluation); and a left iliac crest scar (noncompensable evaluation).

4.  The preponderance of the competent medical and other evidence is against a finding that the Veteran's service-connected disabilities caused or immediately contributed to his cause of death. 

5.  Nothing in the record supports a finding that the disabilities which are identified as the cause of the Veteran's death were incurred in or otherwise the result of his active military service. 



CONCLUSION OF LAW

The criteria for establishment of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Appellant was sent pre-adjudication notice via a letter dated in May 2005, which is clearly prior to the August 2005 rating decision that is the subject of this appeal.  She was also sent additional notification via letters dated in June 2008, August 2008, and March 2010, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Appellant of what was necessary to substantiate her cause of death claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Appellant was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking dependency and indemnity compensation (DIC) benefits (such as service connection for cause of death) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. 352-53.  In this case, the Board finds that the aforementioned VCAA letters satisfy the notification requirements outlined by Hupp, to include a summary of the Veteran's service-connected disabilities that was contained in the March 2010 letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her claim, to include at the January 2007 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not identified outstanding evidence relating the cause of the Veteran's death to his military service to include his service-connected disabilities.

With respect to the aforementioned January 2007 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2007 Board hearing.  

The Board further notes that a competent medical opinions were promulgated in December 2008, February 2009 and June 2011, that addressed the etiology of the cause of the Veteran's death.  As these opinions were based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA medical opinions, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these VA medical opinions are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran died in March 2005.  His death certificate lists his immediate cause of death as end-stage renal disease (ESRD) due to, or as a consequence of, focal segmental glomerulosclerosis (FSGS) due to or as a consequence of atherosclerotic cardiovascular disease due to or as a consequence of hypertension.  Progressive multifocal leukoencephalopathy (PML), diverticulosis with abscess and colostomy, previous renal transplant and hyperparathyroidism were listed as significant conditions that contributed to the veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

At the time of his death, the Veteran was service-connected for diverticulitis (20 percent evaluation); a lumbar spine disability (20 percent evaluation); left shoulder tendon calcification (10 percent evaluation); a cervical spine disability (10 percent evaluation); and a left iliac crest scar (noncompensable evaluation).
Initially, the Board notes that there is no indication of the disabilities listed as the cause of the Veteran's death in his service treatment records, or for many years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).  For example, in February 2005, the Veteran had been diagnosed with PML with a terminal diagnosis; bacterial colitis; severe malnutrition and deconditioning; ESRD; hypertension; FSGS; anemia; failed renal transplant; history of cytomegalovirus (CMV) reactivation after renal transplant; history of coronary artery disease with 1996 myocardial infarction and subsequent bypass surgery; and a history of upper gastrointestinal bleeding and hemorrhagic gastritis. 

The Appellant contends, in essence, that the service-connected diverticulitis disability led to the development of the Veteran's perforated bowel and colostomy in February 1999.  She further contends that the treatment for the bowel perforation and colostomy interfered with the treatment for the Veteran's FSGS which in turn was related to the ESRD that ultimately caused his death.  She argues that the Veteran's disabilities caused, worsened or aggravated the renal-related problems that led to his death.  The Appellant also contends that that the Veteran's treatment for the fatal conditions was compromised due to the diverticulosis disability.

Although the Board does not doubt the sincerity of the Appellant's contentions, the etiology of the medical disabilities that are the focus of this appeal, to include the affect the service-connected disabilities may have had on his death, is the type of finding that requires competent medical evidence.  Here, nothing on file shows that she has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that no competent medical opinion is of record which supports the Appellant's contentions.  Rather, the December 2008, February 2009 and June 2011 VA medical opinions are against such a finding.  For example, the December 2008 VA medical opinion noted that the clinician had reviewed the medical records, the Appellant's testimony, and the Veteran's death certificate.  The examiner also noted that the cause of death was the ESRD due to focal segmental glomerulosclerosis.  While it was apparent that the Veteran suffered a great deal from diverticular disease and its consequences, the examiner concluded that there was insufficient evidence to support an opinion that there was a 50 percent probability or greater that the service-connected diverticulosis contributed substantially or materially to the Veteran's death.

The February 2009 VA medical opinion, completed by a different examiner, expressed agreement with the December 2008 VA medical opinion.  In addition, the February 2009 opinion provided a detailed summary of relevant medical records in the VA claims folder, as well as the Appellant's contentions.  Based upon this review, the examiner stated that there was no evidence that the diverticulosis, diverticulitis, or the colostomy caused any type of renal insufficiency.  The examiner acknowledged that the only evidence (which the examiner acknowledged did not exist in the claims folder at the time of the opinion) which might indicate a relationship between the diverticulosis and the fatal renal insufficiency would be if the Veteran had required treatment or surgery for the diverticulosis that had required nephrotoxic antibiotics.  Without such additional evidence, the examiner opined that the ESRD was not due to or aggravated by the service-connected diverticulosis.  

Despite the foregoing, in light of fact that additional medical records were subsequently added to the file, and the February 2009 VA examiner indicated that additional evidence might change the opinion, clarification was requested in light of the additional medical records.  In June 2011, a new VA medical opinion was promulgated by a new VA examiner, who also provided a detailed summary of relevant medical findings in the VA claims folder.  In pertinent part, the examiner opined that the ESRD was due to several factors including the rejection of a kidney transplant.  The examiner acknowledged that the etiology of the focal segmental glomerulosclerosis was unknown.  Nevertheless, it was the examiner's opinion that the Veteran's service-connected disabilities did not contribute to the development or severity of the fatal renal disease.  The examiner further opined that the diverticulosis of the treatment thereof did not cause or aggravate the renal disease, and provided specific examples of such treatment in support thereof.  Moreover, the examiner sated that there was no service related pathology, in particular diverticular disease, which caused general impairment of health of this Veteran that made him less capable of resisting the effects of the progressive multifocal leukoencephalomalacia or the ESRD as his death appeared to be more related to the use of immunosuppressive drugs and the ESRD itself.

As detailed above, the Board has already determined that these VA medical opinions are based upon an adequate foundation, are adequate for resolution of this case, and that there is no competent medical evidence of record which refutes their findings.  

For these reasons, the Board concludes that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.





	(CONTINUED ON NEXT PAGE)


In making this determination, the Board does not wish to indicate lack of sympathy to the Appellant for the Veteran's death, nor to the contribution the Veteran made by his military service.  However, the Board cannot ignore the fact that the record, as detailed above, does not reflect the Veteran's death was related to his military service to include his service-connected disabilities.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


